       Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 1 of 31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ADAM WARMIN,

                            Plaintiff,
                                                      16 Civ. 8044 (KPF)
                     -v.-
                                                    OPINION AND ORDER
NEW YORK CITY DEPARTMENT OF
EDUCATION and ALEXIS MARRERO,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Adam Warmin is a special education teacher who worked at

Intermediate School (“I.S.”) 254 for the New York City Department of Education

(the “DOE”) from 2012 until his termination in 2015. After his termination,

Plaintiff, proceeding pro se, brought this lawsuit against the DOE, Principal

Alexis Marrero, Superintendent Melodie Mashel, and former New York City

Schools Chancellor Carmen Fariña, alleging that they had failed to

accommodate his dyslexia, discriminated against him, retaliated against him,

and ultimately terminated his employment unlawfully.

      The Court dismissed Plaintiff’s First Amended Complaint (the “FAC”) in

its entirety on March 22, 2018, but granted Plaintiff leave to amend his

pleadings as to his claims of retaliation brought against the DOE and Marrero

(collectively, “Defendants”). On July 29, 2019, the Court dismissed certain

claims alleged in Plaintiff’s Second Amended Complaint (the “SAC”), but denied

Defendants’ motion to dismiss as to:

            i.    Plaintiff’s retaliation claims against the DOE
                  brought pursuant to the Americans with
       Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 2 of 31




                    Disabilities Act of 1990 (the “ADA”), 29 U.S.C.
                    §§ 621-634, and the Rehabilitation Act of 1973,
                    29 U.S.C. § 794, alleging termination in
                    retaliation for Plaintiff’s request for reasonable
                    accommodation;

             ii.    Plaintiff’s retaliation claims against Marrero,
                    brought pursuant to the New York State Human
                    Rights Law (the “NYSHRL”), N.Y. Exec. Law
                    §§ 290-297, and the New York City Human Rights
                    Law (the “NYCHRL”), N.Y. City Admin. Code
                    §§ 8-101 to 8-131, alleging termination in
                    retaliation for Plaintiff’s request for reasonable
                    accommodation; and

             iii.   Plaintiff’s ADA and Rehabilitation Act retaliation
                    claims against the DOE, alleging failure to
                    complete     a   background      investigation  in
                    retaliation for Plaintiff’s request for reasonable
                    accommodation.

      Defendants now move for summary judgment, arguing that Plaintiff has

failed to establish a prima facie case of retaliation, and that in any event,

Defendants had legitimate, non-retaliatory reasons for taking each of the

challenged employment actions. For the reasons set forth in the remainder of

this Opinion, the Court grants the motion for summary judgment in its

entirety.

                                    BACKGROUND 1

A.    Factual Background

      The Court has previously expounded on the history of this case in the

course of resolving Defendants’ motion to dismiss Plaintiff’s FAC, Warmin v.



1     The facts alleged herein are drawn from Plaintiff’s Second Amended Complaint (“SAC”
      (Dkt. #25)); Defendants’ Local Rule 56.1 Statement of Undisputed Material Facts (“Def.
      56.1” (Dkt. #95)); Plaintiff’s Rule 56.1 Counter Statement of Undisputed Facts (“Pl.
      56.1” (Dkt. #102)), which comprises both responses to Defendants’ assertions of
      material facts not in dispute and material facts ostensibly in dispute; and Defendants’

                                              2
       Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 3 of 31




N.Y.C. Dep’t of Educ., No. 16 Civ. 8044 (KPF), 2018 WL 1441382 *1-5 (S.D.N.Y.

Mar. 22, 2018) (“Warmin I”), and Defendants’ motion to dismiss Plaintiff’s SAC,

Warmin v. N.Y.C. Dep’t of Educ., No. 16 Civ. 8044 (KPF), 2019 WL 3409900, at

*2-3 (S.D.N.Y. July 29, 2019) (“Warmin II”). It therefore mentions here only

what is relevant to the instant motion.

      1.     Plaintiff’s Employment at I.S. 254

      Plaintiff was diagnosed with dyslexia in 1994, and this condition causes

him “difficulty [with] reading and writing.” (Pl. 56.1 ¶ 57). In October 2012,

Plaintiff began working at I.S. 254, a middle school located in District 10 in the

Bronx, New York. (Def. 56.1 ¶ 11; Pl. 56.1 ¶ 58). Plaintiff worked as a

probationary “integrated co-teaching teacher (‘ICT’)” for sixth through eighth



      Reply to Plaintiff’s Rule 56.1 Statement of Undisputed Material Facts (“Def. Reply 56.1”
      (Dkt. #106)). The Court also draws facts from the Declaration of Mohammad Adil
      Yaqoob in Support of Defendants’ Motion for Summary Judgment (“Yaqoob Decl.” (Dkt.
      #92)); the Declaration of Mallory O. Sullivan in Support of Defendants’ Motion for
      Summary Judgment (“Sullivan Decl.” (Dkt. #93)); the Declaration of Adam Warmin in
      Opposition to Defendants’ Motion for Summary Judgment (“Warmin Decl.” (Dkt. #101));
      the Declaration of Katherine G. Rodi in Further Support of Defendants’ Motion for
      Summary Judgment (“Rodi Decl.” (Dkt. #107)); and certain exhibits attached to these
      declarations.
      Citations to a party’s Rule 56.1 Statement incorporate by reference the documents and
      testimony cited therein. Where a fact stated in a movant’s Rule 56.1 Statement is
      supported by evidence and denied with merely a conclusory statement by the non-
      movant, the Court finds such fact to be true. See Local Civil Rule 56.1(c) (“Each
      numbered paragraph in the statement of material facts set forth in the statement
      required to be served by the moving party will be deemed to be admitted for purposes of
      the motion unless specifically controverted by a correspondingly numbered paragraph
      in the statement required to be submitted by the opposing party.”); id. at 56.1(d) (“Each
      statement by the movant or opponent pursuant to Rule 56.1(a) and (b), including each
      statement controverting any statement of material fact, must be followed by citation to
      evidence which would be admissible, set forth as required by Fed. R. Civ. P. 56(c).”).
      For convenience, Defendants’ Memorandum of Law in Support of Their Motion for
      Summary Judgment is referred to as “Def. Br.” (Dkt. #96); Plaintiff’s Memorandum of
      Law in Opposition to Defendants’ Motion for Summary Judgment is referred to as “Pl.
      Opp.” (Dkt. #100); and Defendants’ Reply Memorandum of Law in Further Support of
      Their Motion for Summary Judgment is referred to as “Def. Reply” (Dkt. #104).


                                               3
       Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 4 of 31




grade special education students from the inception of his employment at

I.S. 254 in October 2012 until August 2015. (Def. 56.1 ¶ 11; Pl. 56.1 ¶¶ 58-59;

Def. Reply 56.1 ¶ 58).

      Plaintiff received a “satisfactory” rating for the 2012-13 school year. (Pl.

56.1 ¶ 59). In the first semester of the 2013-14 school year, Plaintiff received

an “effective” rating in eight categories and a “developing” rating in two

categories. (Id. at ¶ 61). Plaintiff’s overall rating for the 2013-14 school year

was “effective.” (Id.).

      Defendant Alexis Marrero became Principal of I.S. 254 at the beginning of

the 2014-15 school year. (Def. 56.1 ¶ 14). On October 1, 2014, the parent of a

special education student at I.S. 254 “contacted DOE’s Office of Equal

Opportunity ... to report that her son had been issued an Individualized

Education Plan (‘IEP’) that referred to him as a ‘gangster.’” (Id. at ¶ 15). DOE’s

Office of Special Investigations (“OSI”) referred the complaint to Marrero for

investigation. (Id. at ¶ 16). Plaintiff subsequently “discovered that there was

an ongoing investigation into this comment and contacted [his] union chapter

leader of the [United] Federation of Teachers [‘UFT’], Verona Dormer[,] to

discuss [his] knowledge of this matter.” (Pl. 56.1 ¶ 65). On November 17,

2014, Plaintiff, Dormer, and Marrero met to discuss the incident. (Def. 56.1

¶ 20). At the meeting, Plaintiff explained that he had typed the comment on

behalf of another employee, and that it was a “typographical error ... made due

to [Plaintiff’s] dyslexi[a].” (Pl. 56.1 ¶ 67; see also Warmin Decl., Ex. 5 (Sworn

Affidavit of Verona Dormer)).


                                          4
       Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 5 of 31




      After conducting an investigation into the IEP incident, Marrero

submitted his findings to OSI, concluding that “[b]ased on the reports of all

staff members that were interviewed … [Plaintiff] is at fault for writing the

statement on the IEP. Although [Plaintiff] claimed it was written in error, he

admitted to writing it.” (Def. 56.1 ¶¶ 22-23). Shortly thereafter, on

December 3, 2014, Plaintiff was issued a disciplinary letter for including the

inappropriate comment in the IEP, which letter explained that regardless of

whether Plaintiff’s dyslexia played a role in the incident, “Plaintiff had

nevertheless ‘exercised poor judgment’ by including such a reference in the IEP

at all.” (Id. at ¶ 26; see also Yaqoob Decl., Ex. E). 2 The letter “cautioned

Plaintiff to exercise greater care when writing students’ IEPs, and to consult

with a supervisor for professional development to improve his writing skills[.]”

(Def. 56.1 ¶ 27).

      Around the same time, Marrero conducted an “informal observation” of

Plaintiff’s class. Marrero rated Plaintiff’s teaching as ‘effective’ in three areas


2     Plaintiff argues that he meant to write that the student “referred to ‘himself as being a
      gangster,’” that the mistake was inadvertently caused by Plaintiff’s dyslexia, that the
      IEP in question was a “draft being worked on by multiple staff members,” and that
      Plaintiff was “helping one specific staff member [with the IEP] because of technical
      issues.” (Pl. 56.1 ¶¶ 26, 67; see also Warmin Decl., Ex. 5 (Sworn Affidavit of Verona
      Dormer)). However, the parties do not dispute that it was inappropriate to have
      included the comment in a student’s IEP. (See Pl. 56.1 ¶ 26 (admitting that including
      the comment itself was “poor judgment”)). Thus, it is immaterial whether the comment
      was included at another’s behest, or whether the error was caused by Plaintiff’s
      dyslexia. The decision to include the comment was itself improper and Defendants
      disciplined Plaintiff accordingly. (See Def. 56.1 ¶¶ 26-27). Additionally, Plaintiff alleges
      that Marrero faxed a “fraudulently completed” document to OSI to “look as though
      [Plaintiff] had intentionally included the ‘gangster’ comment in the IEP.” (Pl. 56.1 ¶ 68).
      Yet because Plaintiff concedes that he did in fact write the inappropriate comment in
      the IEP (id. at ¶ 67), his unsupported allegations that the form that Marrero sent to OSI
      was a forgery or otherwise improper are immaterial to the resolution of this motion (see
      Def. Reply 56.1 ¶ 69).


                                                5
       Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 6 of 31




and “developing” in three other areas, and he provided detailed written

feedback to Plaintiff that included noting deficiencies in his lesson and advising

Plaintiff on how to improve his teaching. (Def. 56.1 ¶¶ 24-25). On January 29,

2015, Assistant Principal Rhonda Naidich formally observed Plaintiff, and gave

him an “ineffective” rating in six categories and an “effective” rating in two

categories. (Id. at ¶ 28; Pl. 56.1 ¶ 72; see also Yaqoob Decl., Ex. I). On March

19, 2015, Naidich formally observed Plaintiff again, this time giving him a

“developing” rating in five categories and an “effective” rating in three

categories. (Def. 56.1 ¶ 29; Pl. 56.1 ¶ 73). Naidich provided Plaintiff with

“detailed recommendations on how to improve” and “individualized feedback”

with each of her evaluations. (Def. 56.1 ¶¶ 28, 30).

      After a March 31, 2015 meeting with Marrero, Naidich, and Dormer,

Plaintiff received a second disciplinary letter. (Def. 56.1 ¶¶ 32-33). Defendants

claim that Plaintiff received the disciplinary letter “for sending out an error-

ridden letter concerning a student’s attendance and incomprehensible and

inappropriate ‘post-it’ notes he displayed on his bulletin board.” (Id. at ¶ 33).

Plaintiff alleges that he gave a colleague “a draft letter that was unsigned and

contained typographical errors” “to review and edit before it was sent out to the

parent,” but claims that the letter was not returned to Plaintiff and was instead

sent out to the parent “with many errors.” (Pl. 56.1 ¶¶ 74-75).

      In a letter delivered to Plaintiff on April 1, 2015, Marrero advised Plaintiff

to request a reasonable accommodation from the DOE for his dyslexia, and

provided Plaintiff with a copy of the DOE’s Accommodation Request Form.


                                          6
       Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 7 of 31




(Def. 56.1 ¶ 34; Pl. 56.1 ¶ 76). Thereafter, Plaintiff spoke with his union

representative regarding how to complete the form — which, according to the

DOE, is “for qualified individuals with a disability to request a reasonable

accommodation in order to assist in performing the essential functions of their

present [job] assignment.” (Pl. 56.1 ¶¶ 76-77).

      Later that month, on April 20, 2015, Marrero again visited Plaintiff’s

class and conducted an informal observation. (Def. 56.1 ¶ 35). Marrero rated

Plaintiff’s lesson as “ineffective” in two categories, “developing” in three

categories, and “effective” in one category. (Id.; see also Yaqoob Decl., Ex. L).

Marrero’s evaluation included recommendations to assist Plaintiff in

addressing several deficiencies that Naidich and Marrero had noted in prior

evaluations. (See Yaqoob Decl., Ex. L).

      At the close of a teacher’s probationary period, the DOE may discontinue

the teacher’s employment with the DOE or grant the teacher tenure. (Def. 56.1

¶¶ 12-13). Teachers who, “in their supervisor’s judgment, lack the capacity to

develop effective teaching practice” are not given tenure. (Id. at ¶ 13). In an

email dated May 12, 2015, after being prompted to enter a tenure decision as

to Plaintiff, Marrero noted that Plaintiff would be denied tenure. (Id. at ¶ 38;

see also Yaqoob Decl., Ex. M). Marrero’s email indicated that he had entered

this decision regarding Plaintiff’s tenure approximately two weeks earlier. (See

Yaqoob Decl., Ex. M).

      Nearly a month after Marrero’s email noting the decision to deny Plaintiff

tenure, on or around June 9, 2015, Plaintiff submitted his Accommodation


                                          7
       Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 8 of 31




Request Form. (Yaqoob Decl., Ex. N). Plaintiff sought the following

accommodations: extra time to complete writing tasks, a word processor and

printer, a scanner and screen reader to read documents back to Plaintiff, and

someone to check Plaintiff’s work for spelling and grammatical errors. (Id.; see

also Def. 56.1 ¶¶ 39-40). Plaintiff explained that these accommodations would

“help minimize any mistakes or misconception[s]” on “lesson plans, IEPs,

letters to parents, staff members[,] and administrators.” (Yaqoob Decl., Ex. N).

In his request, Plaintiff noted that his dyslexia “affects [his] job because of

recent adverse comments and write up[s] that [his] administrator ha[d] given

[Plaintiff] with [his] minor disability.” (Id.).

      On June 19, 2015, the DOE issued a determination that Plaintiff’s

request was medically warranted and should be partially granted; accordingly,

“Plaintiff was given two (2) additional hours to complete writing tasks” as an

accommodation, effective September 2015. (Yaqoob Decl., Ex. O; see also Def.

56.1 ¶¶ 42-43; Pl. 56.1 ¶ 83). The same day, Plaintiff received a “developing”

Measures of Teaching Practice (“MOTP”) evaluation for the 2014-15 school

year. (Pl. 56.1 ¶ 82; see also Yaqoob Decl., Ex. P). Despite the “developing”

score on his MOTP evaluation, Plaintiff received an overall “effective” Annual

Professional Performance Review score due to an “effective” Measure of Student

Learning score that was also factored into his annual rating. (See Yaqoob

Decl., Ex. P; see also Def. 56.1 ¶ 44). Also on June 19, 2015, Plaintiff was

issued a letter by DOE Superintendent Melodie Mashel denying him

Certification of Completion of Probation with the DOE and notifying Plaintiff


                                             8
       Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 9 of 31




that his employment would be terminated with an effective date 60 days hence.

(Def. 56.1 ¶¶ 45-46). Plaintiff did not return to I.S. 234 for the 2015-16 school

year. (See Def. Reply 56.1 ¶ 58; see also Warmin Decl., Ex. 11).

      2.    Plaintiff’s Rescinded Nomination to Work at P.S. 46

      On September 6, 2016, Plaintiff was notified that he had been nominated

to work as a teacher at P.S./M.S. 46 (“P.S. 46”). (Pl. 56.1 ¶ 90; see also

Sullivan Decl. ¶¶ 8-9). The DOE informed Plaintiff that his nomination for

employment “was contingent upon the results of his pre-employment

screening, including fingerprinting and a background investigation.” (Sullivan

Decl. ¶ 8). The DOE’s Office of Personnel Investigation (“OPI”) is responsible

for, inter alia, “screening and conducting security clearance background

investigations for all candidates for employment with the DOE[.]” (Id. at ¶ 1).

Katherine G. Rodi, the executive director of the DOE’s Office of Employee

Relations, oversees OPI and stated that:

            5. The timeframe for OPI’s background investigations
            depends on various external factors, including, but not
            limited to volume of applicants, timeliness in responses
            from applicants and prior employers, and timeliness of
            document retrieval from internal and external sources.

            6. Importantly, OPI does not “fast-track” or expedite
            background investigations for candidates simply
            because they make such a request or because their
            hiring principals have an urgent need for staff.

(Rodi Decl. ¶¶ 5-6). Rodi further explained that “OPI has no contractual,

statutory, or other legal obligation to complete background investigations

within a specific timeframe.” (Id. at ¶ 10; see also Sullivan Decl. ¶ 16 (“OPI

generally seeks to complete background investigations within 30 days,


                                         9
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 10 of 31




although it has no contractual, statutory, or other legal obligation to complete

the background check process within a certain time period.”)).

      Plaintiff alleges that he started working at P.S. 46 on September 8, 2016.

(Pl. 56.1 ¶ 90). On September 14, 2016, OPI began Plaintiff’s background

investigation and emailed Plaintiff and Kerry Ann Hazell, principal of P.S. 46, to

inform them that Plaintiff was not permitted to work for the DOE while his

investigation was pending. (Sullivan Decl. ¶¶ 9, 11). Plaintiff alleges that he

ceased working at P.S. 46 after receiving this email. (Pl. 56.1 ¶ 91). That same

day, an OPI investigator communicated with Plaintiff by email to request a

written explanation of Plaintiff’s response to a question on Plaintiff’s

background questionnaire, wherein Plaintiff admitted to having been previously

discontinued or terminated from a teaching position during his probationary

period. (Sullivan Decl. ¶ 12; Warmin Decl., Ex. 14).

      Plaintiff responded to OPI’s request for a written explanation by email on

September 16, 2016, and asked that OPI expedite his clearance. (See Pl. 56.1

¶ 92; Rodi Decl. ¶ 10; see also Warmin Decl., Ex. 15). Plaintiff’s response

included as attachments files detailing Plaintiff’s Article 78 administrative

challenge to the 2015 denial of tenure, and included as an attachment

Plaintiff’s Accommodation Request Form. (Pl. 56.1 ¶ 92; see also Warmin

Decl., Ex. 15). Defendants dispute that OPI had knowledge of Plaintiff’s

dyslexia or of his request for a reasonable accommodation. (Sullivan Decl. ¶ 19

(“At no point during OPI’s investigation did OPI have knowledge of Plaintiff’s

request for a reasonable accommodation ... or of his dyslexia.”)). Nevertheless,


                                          10
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 11 of 31




Defendants explain that even if OPI had this knowledge, neither Plaintiff’s

request for a reasonable accommodation, nor his dyslexia, would be relevant

“to OPI’s investigation to determine if security clearance could be granted for a

position sought at the time it was being sought.” (Id.).

      On September 22, 2016, Plaintiff requested an update as to the status of

his investigation and was informed that it was still being reviewed. (Pl. 56.1

¶ 93). On October 5, 2016, Hazell contacted OPI to inquire as to the status of

Plaintiff’s background investigation. (Pl. 56.1 ¶ 94; Sullivan Decl. ¶ 14). The

OPI investigator responded to Hazell by explaining that OPI “was unable to give

a definitive date of completion.” (Sullivan Decl. ¶ 14). Shortly thereafter, on

October 7, 2016, Hazell withdrew Plaintiff’s nomination from consideration.

(Id. at ¶ 15). OPI was “still processing Plaintiff’s background investigation in

the ordinary course” when Hazell withdrew the nomination, and Defendants

aver that “OPI had been conducting its investigation without delay since mid-

September.” (Rodi Decl. ¶ 12). After Hazell withdrew Plaintiff’s nomination,

OPI administratively closed Plaintiff’s file, could not continue Plaintiff’s

background investigation, and therefore did not issue any decision on Plaintiff’s

background check. (Id. at ¶ 13).

B.    Procedural Background

      As noted supra, the Court has previously detailed the history of this case.

For the reader’s convenience, certain of this information is reproduced here:

             On December 18, 2015, Plaintiff filed a Verified Petition
             under Article 78, N.Y. C.P.L.R. § 7804, in New York
             State Supreme Court, New York County, against the
             City of New York, the DOE, and then-Chancellor

                                          11
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 12 of 31




             Fariña[.] ... The allegations [in the Verified Petition]
             largely track those in Plaintiff’s FAC. The Supreme
             Court dismissed the Verified Petition with prejudice on
             October 27, 2016.

             Plaintiff initiated this action during the pendency of his
             Article 78 proceeding, on October 11, 2016. (Dkt. #2).
             Following an unsuccessful mediation, Defendants
             sought leave to file a motion to dismiss. (Dkt. #20). The
             Court held a pre-motion conference with the parties on
             May 11, 2017, during which it afforded Plaintiff an
             opportunity to amend his complaint and set a schedule
             for briefing on Defendants’ motion. (Dkt. #24). Plaintiff
             filed his FAC on June 15, 2017. (Dkt. #25).

Warmin II, 2019 WL 3409900, at *2-3 (internal citations omitted). By Opinion

and Order dated March 22, 2018, the Court dismissed Plaintiff’s FAC in its

entirety, holding, inter alia, that Plaintiff’s claims — including his

discrimination and failure to accommodate claims — were largely precluded by

the Article 78 proceeding. See Warmin I, 2018 WL 1441382, at *7-10.

However, the Court gave Plaintiff leave to amend as to his ADA and

Rehabilitation Act retaliation claims against the DOE, and his NYSRHL and

NYCHRL retaliation claims against Marrero. Id. at *12.

      Plaintiff filed the SAC on October 31, 2018, alleging (i) discrimination and

retaliation under the ADA as to all Defendants; (ii) failure to accommodate

under the ADA as to all Defendants; and (iii) discrimination, retaliation, and

failure to accommodate under the NYSHRL and the NYCHRL as to all

Defendants. (Dkt. #46). On February 1, 2019, Defendants moved to dismiss

the SAC (Dkt. #53), and on July 29, 2019, the Court granted in part and

denied in part Defendants’ motion, Warmin II, 2019 WL 3409900, at *9. The

Court construed the SAC to state five separate claims of retaliation:

                                          12
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 13 of 31




             (i) the DOE retaliated against Plaintiff on account of his
             disability by giving him negative performance reviews
             and disciplining him;

             (ii) the DOE retaliated against Plaintiff on account of his
             disability by adding a negative notation to Plaintiff’s
             personnel file that may have prevented him from
             obtaining later employment at the DOE;

             (iii) the DOE retaliated against Plaintiff’s request for
             accommodation by terminating Plaintiff;

             (iv) the DOE retaliated against Plaintiff’s request for
             accommodation by delaying paperwork needed to
             finalize Plaintiff’s appointment at P.S. 46, causing him
             to lose the job; and

             (v) Defendant Marrero retaliated against Plaintiff’s
             request for accommodation by terminating Plaintiff.

Warmin II, 2019 WL 3409900, at *4. 3 The Court held that the first two claims

were preempted by the Article 78 proceedings, but allowed Plaintiff’s remaining

three claims to advance. Id. at *5-9.

      At a conference on February 25, 2020, the parties noted that discovery

was substantially complete, except that Plaintiff sought to have Defendants

fulfill several minor outstanding document requests. (See Dkt. #84

(transcript)). The Court directed Defendants to produce these documents and

set a briefing schedule for Defendants’ anticipated motion for summary

judgment. (Id.). Due to delays occasioned by the COVID-19 pandemic, the




3     Additionally, after noting that Plaintiff had only been granted leave to replead his ADA
      and Rehabilitation Act retaliation claims against the DOE and his NYSHRL and
      NYCHRL retaliation claims against Marrero, the Court dismissed all claims against the
      other defendants and all claims not alleging retaliation pleaded in the SAC. Warmin v.
      N.Y.C. Dep’t of Educ., No. 16 Civ. 8044 (KPF), 2019 WL 3409900, at *3 & n.4 (S.D.N.Y.
      July 29, 2019) (“Warmin II”).



                                               13
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 14 of 31




Court granted Defendants several extensions to produce the outstanding

discovery and adjusted the briefing schedule for the anticipated motion for

summary judgment accordingly. (See Dkt. #88, 90). On August 21, 2020,

Defendants filed their motion for summary judgment and supporting papers.

(Dkt. #91-96). Plaintiff filed his opposition to Defendants’ motion, along with

supporting papers, on December 9, 2020. (Dkt. #100-02). This motion became

fully briefed and ripe for decision when Defendants filed their reply papers on

December 23, 2020. (Dkt. #104-07).

                                     DISCUSSION

A.    Applicable Law

      1.     Summary Judgment Under Federal Rule of Civil Procedure 56

      Under Federal Rule of Civil Procedure 56(a), a “court shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). 4 A fact

is “material” if it “might affect the outcome of the suit under the governing law,”

and is genuinely in dispute “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477




4     The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
      judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
      material fact. See Fed. R. Civ. P. 56, advisory comm. notes (2010 Amendments) (noting
      that the amendment to “[s]ubdivision (a) … chang[es] only one word — genuine ‘issue’
      becomes genuine ‘dispute.’ ‘Dispute’ better reflects the focus of a summary-judgment
      determination.”). This Court uses the post-amendment standard, but continues to be
      guided by pre-amendment Supreme Court and Second Circuit precedent that refer to
      “genuine issues of material fact.”


                                             14
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 15 of 31




U.S. 242, 248 (1986); see also Jeffreys v. City of N.Y., 426 F.3d 549, 553 (2d

Cir. 2005) (citing Anderson).

      “It is the movant’s burden to show that no genuine factual dispute

exists” and a court “must resolve all ambiguities and draw all reasonable

inferences in the non-movant’s favor.” Vt. Teddy Bear Co., Inc. v. 1-800

Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004). If the movant has met its

burden, “its opponent must do more than simply show that there is some

metaphysical doubt as to the material facts” and, toward that end, “must come

forward with specific facts showing that there is a genuine issue for trial.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)

(internal citations and quotation marks omitted). The nonmoving party may

not rely on “mere speculation or conjecture as to the true nature of the facts to

overcome a motion for summary judgment.” Knight v. U.S. Fire Ins. Co., 804

F.2d 9, 12 (2d Cir. 1986). Furthermore, “[m]ere conclusory allegations or

denials cannot by themselves create a genuine issue of material fact where

none would otherwise exist.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010)

(quoting Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d Cir. 1995) (internal

quotation marks and citations omitted)).

      2.    Motions for Summary Judgment in Pro Se Cases

      In a pro se case, the court must take an additional step and liberally

construe the pro se party’s pleadings “‘to raise the strongest arguments that

they suggest.’” McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999)

(quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).


                                          15
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 16 of 31




      This task has been complicated by Plaintiff’s imperfect compliance with

Local Rule 56.1. Under that rule, a movant is required to identify admissible

evidence in support of each factual assertion in his or her Rule 56.1 statement.

See S.D.N.Y. Local Rule 56.1(d) (“Each statement by the movant ... pursuant to

Rule 56.1(a) ... must be followed by citation to evidence which would be

admissible, set forth as required by Fed. R. Civ. P. 56(c).”). Conversely, a non-

movant seeking to controvert these factual assertions must also cite to

admissible evidence, and where properly supported facts in a Local Rule 56.1

statement are denied with only conclusory assertions, the court will find such

facts to be true. See id.; id. at 56.1(c) (“Each numbered paragraph in the

statement of material facts set forth in the statement required to be served by

the moving party will be deemed to be admitted for purposes of the motion

unless specifically controverted by a correspondingly numbered paragraph in

the statement required to be served by the opposing party.”).

      Plaintiff’s Rule 56.1 statement includes numerous assertions that are

unsupported by cited materials or otherwise conclusory, and thus insufficient

to create a genuine dispute of material fact. See Wali v. One Source Co., 678 F.

Supp. 2d 170, 178 (S.D.N.Y. 2009) (“[T]he Court may not rely solely on the

statement of undisputed facts contained in [a] party’s Rule 56.1 statement; it

also must be satisfied that the ... party’s assertions are supported by the

record.” (citing Vt. Teddy Bear, 373 F.3d at 244)). “Pro se litigants are ... not

excused from meeting the requirements of Local Rule 56.1.” Id. (citing Vt.

Teddy Bear, 373 F.3d at 246). Nevertheless, even where there is incomplete


                                          16
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 17 of 31




compliance with the Local Rules, a court retains discretion “to consider the

substance of the plaintiff’s arguments, where actually supported by evidentiary

submissions.” Id.; see generally Cain v. Esthetique, 182 F. Supp. 3d 54, 63

(S.D.N.Y. 2016) (discussing a court’s discretion with respect to pro se

submissions opposing motions for summary judgment), aff’d sub nom. Cain v.

Atelier Esthetique Inst. of Esthetics Inc., 733 F. App’x 8 (2d Cir. 2018) (summary

order). To be fair to all parties, the Court will rely principally on its own

thorough review of the record.

      3.     Retaliation Law Generally

             a.    The ADA, the Rehabilitation Act, and the NYSHRL

      The ADA provides that “[n]o person shall discriminate against any

individual because such individual has opposed any act or practice made

unlawful by this chapter[.]” 42 U.S.C. § 12203(a). The Rehabilitation Act

prohibits “any program or activity receiving Federal financial assistance” from

discriminating against an employee “solely by reason of her or his disability.”

29 U.S.C. § 794(a). “Like many other federal anti-discrimination provisions,

the Rehabilitation Act also prohibits retaliation against a person for opposing

any practice made unlawful by the Act.” Dodd v. City Univ. of N.Y.,

— F. Supp. 3d —, No. 17 Civ. 9932 (PAE), 2020 WL 5750715, at *17 (S.D.N.Y.

Sept. 25, 2020) (quoting 29 U.S.C. § 794(d); 29 C.F.R. § 1614.01(b)). The

NYSHRL provides that “[i]t shall be an unlawful discriminatory practice for any

person engaged in any activity to which this section applies to retaliate ...

against any person because he or she has opposed any practices forbidden



                                          17
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 18 of 31




under this article or because he or she has filed a complaint, testified or

assisted in any proceeding under this article.” N.Y. Exec. Law § 296(7).

      Retaliation claims under the ADA, the Rehabilitation Act, and the

NYSHRL are governed by the burden-shifting framework set forth in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973). See Widomski v. State

Univ. of N.Y. at Orange, 748 F.3d 471, 476 (2d Cir. 2014); see also Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d 72, 83 (2d Cir. 2015). 5 Under this

framework,

             the plaintiff bears the initial burden of establishing a
             prima facie case of discrimination. If the plaintiff does
             so ... the defendant [must] articulate some legitimate,
             nondiscriminatory reason for its action. If such a
             reason is provided, plaintiff ... may still prevail by
             showing ... that the employer’s determination was in
             fact the result of [discrimination].

Holcomb v. Iona Coll., 521 F.3d 130, 138 (2d Cir. 2008) (internal quotation

marks and citations omitted).

      To establish a prima facie case of retaliation under the ADA, the

Rehabilitation Act, or the NYSHRL, a plaintiff must demonstrate that: “[i] []he

engaged in protected activity, [ii] the employer was aware of this activity,

[iii] []he was subjected to an adverse employment action ..., and [iv] a causal

connection existed between the alleged adverse employment action and [his]

protected activity.” McGuire-Welch v. House of the Good Shepherd, 720 F. App’x


5     The New York State Legislature passed several amendments to the NYSHRL in
      June 2019, the effect of which is to render the standard for claims closer to the
      standard under the NYCHRL. See A8421/S6577 (as amended by S6594/A8424).
      These amendments were signed into law on or about August 12, 2019. Significantly,
      however, these amendments only apply to claims that accrue on or after the effective
      date of October 11, 2019.


                                             18
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 19 of 31




58, 62 (2d Cir. 2018) (summary order) (citing Weixel v. Bd. of Educ. of City of

N.Y., 287 F.3d 138, 148 (2d Cir. 2002)). An adverse employment action is

defined as one that is “materially adverse with respect to the terms and

conditions of employment,” and it includes termination. Flieger v. E. Suffolk

BOCES, 693 F. App’x 14, 17 (2d Cir. 2017) (summary order) (quoting Davis v.

N.Y.C. Dep’t of Educ., 804 F.3d 231, 235 (2d Cir. 2015)). Protected activities

include requests for reasonable accommodations. Id. at 18; see also Weixel,

287 F.3d at 149. Causation can be shown, inter alia, through indirect proof

“that the protected activity was closely followed in time by adverse action.”

Clark v. Jewish Childcare Ass’n, Inc., 96 F. Supp. 3d 237, 262 (S.D.N.Y. 2015)

(internal quotation marks and citation omitted).

      Once a plaintiff establishes a prima facie case of retaliation, the burden

shifts to the defendant to articulate a legitimate, non-retaliatory reason for the

challenged employment decision. See Treglia v. Town of Manlius, 313 F.3d

713, 721 (2d Cir. 2002). “If ... the defendant ... points to evidence of a

legitimate, nonretaliatory reason for the challenged employment decision, the

plaintiff must point to evidence that would be sufficient to permit a rational

factfinder to conclude that the employer’s explanation is merely a pretext for

impermissible retaliation.” Cifra v. G.E. Co., 252 F.3d 205, 216 (2d Cir. 2001).

            b.     The NYCHRL

      Claims brought under the NYCHRL must be reviewed “independently

from and ‘more liberally’ than their federal and state counterparts.” Loeffler v.

Staten Island Univ. Hosp., 582 F.3d 268, 278 (2d Cir. 2009) (quoting Williams v.


                                          19
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 20 of 31




N.Y.C. Hous. Auth., 872 N.Y.S.2d 27, 31 (1st Dep’t 2009)); see generally Mihalik

v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013)

(noting that courts must “constru[e] the NYCHRL’s provisions ‘broadly in favor

of discrimination plaintiffs, to the extent that such a construction is reasonably

possible’” (quoting Albunio v. City of N.Y., 16 N.Y.3d 472, 477-78 (2011))).

Under the NYCHRL, a plaintiff’s burden is less because he is not required to

show an adverse employment action and need only “show differential

treatment — that [he] was treated ‘less well’ — because of a discriminatory

intent.” Mihalik, 715 F.3d at 110.

      To demonstrate retaliation under the NYCHRL, Plaintiff must show that

he “took an action opposing [his] employer’s discrimination, and that, as a

result, the employer engaged in conduct that was reasonably likely to deter a

person from engaging in such action[.]” Mihalik, 715 F.3d at 112 (citations

omitted). While the drafters of the NYCHRL expressed a preference for claims

to be resolved by juries, see Williams, 872 N.Y.S.2d at 39, “summary judgment

will still be appropriate where a plaintiff does not adduce sufficient evidence of

a link between [his] termination and a discriminatory motive and where [he]

fails to rebut convincing evidence that [his] employer treated [him] differently

for legitimate business reasons[.]” Kerm Mastour v. Fin. Indus. Regul. Auth.,

Inc., 814 F. Supp. 2d 355, 367 (S.D.N.Y. 2011).

B.    Analysis

      Defendants argue that Plaintiff fails to establish a prima facie case for

retaliation because Plaintiff cannot demonstrate: (i) causation between his


                                         20
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 21 of 31




request for reasonable accommodation and his termination in 2015;

(ii) causation between his request for reasonable accommodation and any

purported failure to complete Plaintiff’s 2016 background investigation; and

(iii) that he suffered any adverse employment action arising from the 2016

background investigation. Defendants further contend that even if Plaintiff

could make out a prima facie case for retaliation, Defendants had legitimate,

non-discriminatory reasons to discontinue Plaintiff’s employment and to

conduct a background investigation. Plaintiff argues that the proximity

between his request for accommodation and his termination establish

causation.

      1.     The Court Grants Summary Judgment as to Plaintiff’s Claims
             Alleging Retaliatory Termination

      Plaintiff argues that the DOE and Marrero retaliated against him by

discontinuing his employment and failing to award him tenure after he

requested a reasonable accommodation for his dyslexia. (See Pl. Opp. 11-12).

Defendants concede that Plaintiff engaged in protected activity when he

requested a reasonable accommodation, and that he suffered an adverse

employment action when he was denied tenure and/or terminated. (See

generally Def. Br; Def. Reply). 6 However, the parties disagree as to whether


6     Defendants state that because Plaintiff was a probationary employee, “he had no
      guarantee of continued employment,” suggesting — but not arguing outright — that
      Plaintiff’s termination was not an adverse employment action. (Def. Br. 15).
      Termination is clearly an adverse employment action. See, e.g., Carmody v. City of N.Y.,
      No. 05 Civ. 8084 (HB), 2006 WL 3317026, at *11 (S.D.N.Y. Nov. 13, 2006). The Second
      Circuit has held that denial of tenure in this context can also be an adverse
      employment action. See Tolbert v. Smith, 790 F.3d 427, 436 (2d Cir. 2015). Thus, in
      the interest of completeness, the Court finds that Plaintiff has established that he
      suffered an adverse employment action for his retaliatory termination claims.


                                              21
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 22 of 31




Plaintiff has established a causal connection between his request for

reasonable accommodation and his termination. Plaintiff argues that temporal

proximity establishes the requisite causal connection (see Pl. Br. 10-12), while

Defendants argue that the decision to terminate Plaintiff occurred before

Plaintiff engaged in the protected activity (see Def. Br. 10-12; Def. Reply 4-5).

Defendants argue further that even if Plaintiff could make out a prima facie

case of retaliation, they had legitimate, non-discriminatory reasons to

discontinue Plaintiff’s employment. (See Def. Br. 14-16; Def. Reply 5-7).

      In particular, Defendants argue that Plaintiff cannot establish causation

because — citing Marrero’s May 12, 2015 email on the subject — they had

already made the decision to terminate Plaintiff, or were in the process of

making that decision, nearly a month before Plaintiff made his request for

reasonable accommodation. (See Def. Br. 10-12; Def. Reply 4-5). The Court

agrees. The record demonstrates that Plaintiff engaged in the protected activity

of requesting a reasonable accommodation on June 9, 2015. (See Yaqoob

Decl., Ex. N; see also Def. 56.1 ¶¶ 39-40). Yet, Marrero’s May 12, 2015 email

establishes that the adverse employment action — Defendants’ decision to deny

Plaintiff tenure and discontinue his employment — was made or was in process

by May 12, 2015, at the very latest, and likely several weeks earlier than that.

(Def. 56.1 ¶ 38; see also Yaqoob Decl., Ex. M). Thus, although Plaintiff did not

learn of the adverse employment action until June 19, 2015 (see Def. 56.1

¶¶ 45-46), several weeks after requesting his accommodation, the record

establishes that the decision was made before Plaintiff engaged in the protected


                                         22
       Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 23 of 31




activity now at issue. See, e.g., McAllister v. Queens Borough Pub. Libr., 309 F.

App’x 457, 459 (2d Cir. 2009) (summary order) (“McAllister failed to state a

claim for retaliation because the only adverse employment action by his

employer that McAllister alleges is his termination, which occurred before his

protected activity, filing a charge with the administrative agency.”); Risco v

McHugh, 868 F. Supp. 2d 75, 114 (S.D.N.Y. 2012) (“Since Risco has established

that her supervisors began the process of terminating her employment before

she engaged in protected activity, she cannot rely on temporal proximity to

satisfy the causal connection element of a prima facie case of Title VII

retaliation.”).

       Plaintiff raises a number of arguments to attempt to salvage these

retaliation claims. Construing Plaintiff’s papers “‘to raise the strongest

arguments that they suggest[,]’” McPherson, 174 F.3d at 280 (quoting Burgos,

14 F.3d at 790), the Court discerns two points disputing Defendants’ assertion

that there is no causation. First, Plaintiff argues that the May 12, 2015 email

does not establish that Defendants had determined to deny Plaintiff tenure at

that time. (See Pl. Opp. 11-12). Second, Plaintiff argues that although he did

not formally submit his request for reasonable accommodation until around

June 9, 2015, Defendants knew about his disability and/or knew he would

request a reasonable accommodation at an earlier date. However, neither

argument is persuasive.

       Plaintiff first argues that the May 12, 2015 email does not in fact

establish that Defendants had already made a determination to deny Plaintiff


                                         23
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 24 of 31




tenure, or were at the very least in the process of doing so. (Pl. Opp. 11).

Specifically, Plaintiff argues that “[n]owhere does it mention denial [in the

email], leading a reasonable person to believe that as of May 12, 2015, the

Superintendent’s office was under the presumption that [Plaintiff’s] probation

would be extended or [Plaintiff] was going to receive tenure.” (Id.). Plaintiff

further contends that the email:

            does not give a proper timeline as to when Principal
            Marrero made the denial of tenure decision, only
            indicating that he claimed to have entered the
            information “a couple of weeks ago[.]” Based on Sharon
            Berger’s e-mail written therein, [the Superintendent’s
            office] did not properly receive that information in a
            timely manner, and the only options available for
            Marrero to enter at the time was an extension of
            probation or receipt of a tenure packet.

(Pl. 56.1 ¶ 38). The Court disagrees with Plaintiff’s contention that the email

fails to mention denial. To the contrary, when Sharon Berger, a representative

from the Superintendent’s office, requested that Marrero enter a decision as to

Plaintiff’s tenure, Marrero’s response on May 12, 2015, states that he “entered

the decision a couple of weeks ago,” and includes a screenshot or excerpt from

the system noting that his final recommendation as to Plaintiff’s tenure is

“Deny (No License Revocation).” (Yaqoob Decl., Ex. M). Thus, the email

establishes that on May 12, 2015, at the very latest, Defendants were

contemplating denying Plaintiff tenure. See Clark Cnty. Sch. Dist. v. Breeden,

532 U.S. 268, 272 (2001) (holding that the fact of temporal proximity was

“immaterial in light of the fact that petitioner concededly was contemplating

the [adverse employment act] before it learned of the suit [i.e., the protected


                                          24
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 25 of 31




activity]”); Risco, 868 F. Supp. 2d at 114 (holding that plaintiff failed to make

out a prima facie case for retaliation on motion for summary judgment where

defendant “had taken steps to discharge” plaintiff before plaintiff engaged in

protected activity).

      Plaintiff next contends that although he did not request a reasonable

accommodation until June 9, 2015, Defendants were on notice that Plaintiff

would be requesting such an accommodation earlier. Specifically, Plaintiff

contends that because Marrero proactively provided Plaintiff “with information

on filing a request for reasonable accommodation on or about April 1, 2015,”

the Court should consider Plaintiff to have engaged in protected activity on that

date instead of on January 9, 2015. (See Pl. Opp. 12). Similarly, Plaintiff

argues that Defendants knew that Plaintiff may request reasonable

accommodations because Marrero was aware of Plaintiff’s dyslexia “at least as

of March 26, 2015,” if not “as of November 2014.” (Id.). But neither having a

disability, nor learning from a supervisor that one may consider requesting a

reasonable accommodation because of a disability, qualifies as a protected

activity. At most, these arguments attempt to raise claims of discrimination,

i.e., that Marrero treated Plaintiff differently upon learning of his dyslexia. But

the Court has already determined that such discrimination claims would be

precluded and dismissed with prejudice. See Warmin I, 2018 WL 1441382, at

*9. Thus, Plaintiff fails to establish any causal connection between his request

for reasonable accommodation and his termination.




                                          25
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 26 of 31




      Even if Plaintiff were able to make out a prima facie case for retaliation —

and the Court has determined that he is not — Defendants have established

that there were legitimate, non-discriminatory reasons to discontinue Plaintiff’s

employment. Defendants explain that Plaintiff was terminated “because of his

various pedagogical insufficiencies and disciplinary issues.” (Def. Reply 5).

Specifically, Defendants cite to Plaintiff’s numerous poor performance reviews,

multiple disciplinary letters, and contemporaneous comments from Marrero

and Naidich as to Plaintiff’s failure to act on their recommendations to improve

his performance. (See Yaqoob Decl., Ex. E-L). Plaintiff claims that Defendants’

proffered reasons and supporting evidence are pretextual, arguing that he did

not engage in misconduct and that his observation ratings were mixed. (Pl. 13-

14). But as Defendants rightfully note, Plaintiff’s disagreement with

Defendants’ decisions to discipline Plaintiff, and with Plaintiff’s performance

evaluations, is insufficient to establish that those proffered reasons are

pretextual. (Def. Reply 5-6). See, e.g., Goonewardena v. N.Y. Workers Comp.

Bd., 258 F. Supp. 3d 326, 339 (S.D.N.Y. 2017), aff’d sub nom. Goonewardena

v. N.Y. State Workers’ Comp. Bd., 788 F. App’x 779 (2d Cir. 2019) (summary

order) (“‘[T]o determine whether an employer’s putative purpose is a pretext, a

fact-finder need not, and indeed should not, evaluate whether a defendant’s

stated purpose is unwise or unreasonable.’ ‘Rather, the inquiry is directed

toward determining whether the articulated purpose is the actual purpose for

the challenged employment-related action.’” (internal citations omitted)

(quoting DeMarco v. Holy Cross High Sch., 4 F.3d 166, 170-71 (2d Cir. 1993))).


                                         26
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 27 of 31




Here, Defendants have made a strong showing that their articulated reason is

the actual reason for Plaintiff’s denial of tenure and termination.

      Because Defendants began the process of terminating Plaintiff — or

perhaps had already made the decision to terminate Plaintiff — before he

engaged in protected activity, the Court determines that Plaintiff fails to

establish a prima facie case for retaliation against the DOE under the ADA or

Rehabilitation Act, or against Marrero under the NYSHRL or the NYCHRL. 7 In

any event, Defendants have established that there were legitimate, non-

discriminatory reasons to terminate Plaintiff. Therefore, the Court grants

summary judgment to the DOE on Plaintiff’s ADA and Rehabilitation Act

claims, and to Marrero on Plaintiff’s NYSHRL and NYCHRL claims, alleging

termination in retaliation for Plaintiff’s request for reasonable accommodation.

      2.     The Court Grants Summary Judgment as to Plaintiff’s Claim
             Alleging Retaliatory Failure to Complete Plaintiff’s Background
             Investigation

      Plaintiff alleges that the DOE retaliated against him by failing to complete

his background investigation with sufficient alacrity, causing the principal of

P.S. 46 to withdraw his nomination for a teaching job. (Pl. Opp. 15-16). 8




7     Under the NYCHRL, summary judgment is proper where “a plaintiff does not adduce
      sufficient evidence of a link between [his] termination and a discriminatory motive and
      where [he] fails to rebut convincing evidence that [his] employer treated [him] differently
      for legitimate business reasons[.]” Kerm Mastour v. Fin. Indus. Regul. Auth., Inc., 814 F.
      Supp. 2d 355, 367 (S.D.N.Y. 2011). Because Plaintiff fails to establish any causal
      connection between Defendants’ decision to terminate him and his request for
      reasonable accommodation, summary judgment is proper even under the NYCHRL’s
      broader standard.
8     Plaintiff claims that OSI was responsible for completing his background investigation.
      However, Defendants offer conclusive evidence that OPI, not OSI, was responsible for
      completing Plaintiff’s background investigation, and was in fact the organization

                                               27
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 28 of 31




Defendants argue that Plaintiff suffered no adverse employment action, and

that Plaintiff fails to establish any causal connection between his request for a

reasonable accommodation and any purported delay in OPI’s performance of

his background check. (Def. Br. 12-14; Def. Reply 7-9). As discussed in

greater detail below, the Court agrees with Defendants and grants their motion

for summary judgment on this claim.

      In Warmin II, the Court denied Defendants’ motion to dismiss and

accepted as true Plaintiff’s allegation that the DOE was required to complete

Plaintiff’s employment paperwork within 30 days. 2019 WL 3409900, at *8-9.

In doing so, the Court accepted that the DOE’s failure to complete Plaintiff’s

paperwork in the required timeframe was akin to refusal to hire. Id. However,

on summary judgment, Plaintiff has failed to offer any evidence to support his

allegation that OPI, the organization responsible for carrying out the

background investigation, is obligated to complete said investigation within 30

days. (See generally Pl. Opp.; Warmin Decl.). To the contrary, the record

demonstrates that OPI had no such obligation. Specifically, “OPI has no

contractual, statutory, or other legal obligation to complete background

investigations within a specific timeframe.” (Rodi Decl. ¶ 10; see also Sullivan

Decl. ¶ 16).

      Nor is there any evidence that OPI delayed unduly in processing or

pursuing Plaintiff’s background investigation. On October 7, 2016, when



      carrying out that investigation. (See Sullivan Decl. ¶¶ 5, 11-19; Rodi Decl. ¶¶ 3, 9-14;
      Def. 56.1 ¶ 51; see also Warmin Decl., Ex. 14).


                                               28
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 29 of 31




Principal Hazell withdrew Plaintiff’s nomination, thus ending the investigation,

it had been roughly one month since Plaintiff submitted his initial paperwork

on September 7, 2016, and roughly three weeks since OPI began their

investigation on September 14, 2016. (See Sullivan Decl. ¶¶ 10-11, 15). And

as set forth in the Rodi Declaration, when Hazell withdrew Plaintiff’s

nomination, “OPI had been conducting its investigation without delay since

mid-September, and was still well within the normal timeframe for an OPI

investigation.” (Rodi Decl. ¶ 12). This Court is unwilling to impose a deadline

on OPI to complete background investigations where none exists. Accordingly,

Plaintiff has not established that he suffered an adverse employment action

when OPI failed to complete his background investigation in thirty days. 9



9     Defendants also claim that OPI had no knowledge of Plaintiff’s request for reasonable
      accommodation, and thus there could be no causal connection between Plaintiff’s
      protected activity and any purported delay. (Def. Br. 13-14). Plaintiff argues he
      included this information in an email to an OPI investigator, a fact that Defendants
      concede. (See Pl. Opp. 16; Def. Reply 8). Although Defendants may be correct that the
      information about Plaintiff’s protected activity was “buried” in voluminous attachments
      to his email to the investigator (Def. Reply 8), the Court cannot conclude on this record
      that there is no disputed issue of material fact as to whether the OPI investigator knew
      this information because Defendants did not include any declaration or other sworn
      testimony from the investigator herself on the subject.
      However, Defendants are correct that too much time passed between Plaintiff’s June 9,
      2015 request for reasonable accommodation, and OPI’s purportedly slow investigation
      in September and October of 2016 — a period of more than 14 months — to establish
      an inference of causation based solely on temporal connection. See, e.g., Clark v.
      Jewish Childcare Ass’n, Inc., 96 F. Supp. 3d 237, 252 (S.D.N.Y. 2015) (concluding that
      four months between protected activity and retaliatory act was likely too much to
      support an inference of causal connection). In Warmin II, the Court found that the lack
      of temporal proximity was not fatal to Plaintiff’s claims at the pleading stage because
      causal connection could be inferred absent “an earlier opportunity to retaliate.” 2019
      WL 3409900, at *9. However, the record now establishes that such causal connection
      cannot be inferred because in the intervening months, Plaintiff “accepted a position in
      School 232” as a substitute teacher in July 2016. (Pl. 56.1 ¶ 89). Thus, even if Plaintiff
      could establish that he suffered an adverse employment action when OPI failed to
      complete his background investigation within 30 days, the Court would still grant
      Defendants’ motion for summary judgment because Plaintiff fails to establish a causal
      connection between the protected activity and purported adverse employment action.


                                               29
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 30 of 31




      Finally, even if Plaintiff could establish a prima facie case for retaliation

based on OPI’s purportedly slow pursuit of his background investigation,

Defendants have offered legitimate, non-discriminatory reasons for any delay,

and for Hazell’s withdrawal of Plaintiff’s nomination. First, Defendants have

explained why OPI may take longer than thirty days to conduct a background

investigation:

             4. OPI has the duty, under New York State law and
             Chancellor’s   Regulation  C-105,   to thoroughly
             investigate the background of every DOE individual
             seeking employment with the DOE and DOE vendors.

             5. The timeframe for OPI’s background investigations
             depends on various external factors, including, but not
             limited to volume of applicants, timeliness in responses
             from applicants and prior employers, and timeliness of
             document retrieval from internal and external sources.

(Rodi Decl. ¶¶ 4-5). Part of the delay can also be attributed to Warmin’s need

to supplement his application. (Sullivan Decl. ¶ 12; Warmin Decl., Ex. 14-15).

Second, Hazell’s decision to withdraw Plaintiff’s nomination is clear from the

record: with a staffing shortage at P.S. 46, Hazell could not wait for the

completion of Plaintiff’s background investigation. (See Def. 56.1 ¶ 54).

Plaintiff offers no evidence that either explanation is pretextual and the Court

finds none. Accordingly, the Court grants Defendants’ motion for summary

judgment as to Plaintiff’s ADA and Rehabilitation Act claim against DOE

alleging retaliatory failure to complete Plaintiff’s background investigation. 10


10    To the extent Plaintiff attempts to argue the merits of a failure to accommodate claim
      (see Pl. Opp. 14-15), the Court has already “found that each of Plaintiff’s discrimination
      and failure to accommodate claims was precluded under the doctrine of collateral
      estoppel, because the issues underlying each had been raised and rejected in Plaintiff’s
      Article 78 proceeding.” Warmin II, 2019 WL 3409900, at *3 (citing Warmin I, 2018 WL

                                               30
      Case 1:16-cv-08044-KPF Document 109 Filed 02/11/21 Page 31 of 31




                                      CONCLUSION

      For the reasons stated in this Opinion, Defendants’ motion for summary

judgment is granted in full. The Clerk of Court is directed to terminate all

pending motions, adjourn all remaining dates, and close this case.

      The Clerk of Court is further directed to mail a copy of this Opinion to

Plaintiff at his address of record.

      SO ORDERED.

Dated:       February 11, 2021
             New York, New York                   __________________________________
                                                       KATHERINE POLK FAILLA
                                                      United States District Judge




      1441382, at *7-10). Thus, the Court will not consider any attempt to revive Plaintiff’s
      failure to accommodate claims, or any other claims previously dismissed with prejudice.

                                             31
